DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, 17-19, 21 and 22 of copending Application No. 16/603,546 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a rubber composition based on an elastomer matrix, a reinforcing filler and a vulcanization system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	In claims 1 and 4, both have formula (I) and this causes confusion.
	In claim 16, what is the unit for the content?

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.    Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thuilliez et al. (US 2015/0353716) in view of Tahara (JP 2013-155361).
Thuilliez et al. disclose a rubber composition comprising a reinforcing filler and an elastomer matrix (such as having 68 mol% of ethylene units and contain 1,3-butadiene (claim 15, [0037], Elastomer A in Table 1).
However, Thuilliez et al. is silent on the composition including a dithiosulfate salt.
Tahara discloses a composition comprising rubber, filler and vulcanizing agent such as in formula (2) containing sodium in an amount of 1 phr, to provide a rubber composition with excellent low heat build-up and heat resistance (Example 1, [0001], [0009]).  It would have been obvious to one of ordinary skill in the art before the effective Tahara in the composition taught by Thuilliez et al. to be used in tire parts.
The limitations of claim 2 can be found in Thuilliez et al. at Elastomer A in Table 1, where it discloses the 68 mol% of ethylene.
The limitations of claim 3 can be found in Thuilliez et al. at [0037], where it discloses the 1,3-butadiene.
The limitations of claims 4-6 and 8 can be found in Thuilliez et al. at claim 15 and Elastomer A in Table 1, where it discloses the elastomer.
The limitations of claim 7 can be found in Thuilliez et al. at claim 15 and Elastomer B in Table 1, where it discloses the elastomer.
The limitations of claim 9 can be found in Thuilliez et al. at [0084] and [0037], where it discloses the elastomer.
The limitations of claim 10 can be found in Thuilliez et al. at Composition M2 in Table 2, where it discloses the 80 phr.
The limitations of claim 11 can be found in Thuilliez et al. at [0043], where it discloses the at least 5 phr of the other diene (means 95 phr or less of highly saturated elastomer).
The limitations of claim 17 can be found in Thuilliez et al. at [0051], where it discloses the carbon black.
The limitations of claim 18 can be found in Thuilliez et al. at Table 2, where it discloses the sulphur and vulcanization accelerator.
The limitations of claim 19 can be found in Thuilliez et al. at claims 27 and 29, where it discloses the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762